Exhibit 10.6

CW222583

STATEMENT OF WORK No. 7

Vendor: TRX, Inc., a Georgia corporation, located at 2970 Clairmont Road, Suite
300, Atlanta, GA 30329 (“TRX”)

Statement of Work (“SOW”) No.: 7 (CW222583)

Master Agreement No. (“Agreement”): CW143537

Date of SOW: The Effective Date of this SOW is February 18, 2011.

This SOW is issued pursuant to the above referenced Agreement entered into with
the above named Vendor. Any term not otherwise defined herein, shall have the
meaning specified in the Agreement.

TRX provides data consolidation and reporting services to its customers. AXP
wishes to private label these services and allow AXP’s Customers to utilize
these services through AXP under the terms and conditions set forth in this SOW
and the Agreement.

SERVICES: Attached hereto as Exhibit A.

SERVICE LEVEL AGREEMENT: Attached hereto as Exhibit B.

VENDOR KEY PERSONNEL AND PROJECT MANAGERS: Attached hereto as Exhibit C.

FEES: Attached hereto as Exhibit D.

VENDOR THIRD PARTY PROVIDERS: Attached hereto as Exhibit E.

SERVICES/SYSTEMS ENCRYPTION INFORMATION SCHEDULE: Attached hereto as Exhibit H.

MINIMUM TERMS /CONDITIONS FOR AXP AGMT’S WITH CUSTOMERS: Attached hereto as
Exhibit I.

APPLICABILITY OF BUSINESS CONTINUATION REQUIREMENTS AND DISASTER RECOVERY
PROVISIONS: (Section 13). Applicable as per Exhibit G and Schedule 4 to
Statement of Work No. 1.

APPLICABILITY OF MASTER AGREEMENT ESCROW PROVISION: Not Applicable to this SOW.

 

1



--------------------------------------------------------------------------------

CW222583

 

ADDITIONAL PROVISIONS AND CONDITIONS:

 

1. ADDITIONAL DEFINITIONS.

a. “Authorized User(s)” means any individual or entity to whom AXP has granted
access to the Services.

b. “Data Enhancements” means any of the following *

c. “Data Source” means a Data Type received by TRX from a Data Supplier.

d. “Data Supplier” or “Data Provider” means an entity (e.g. Sabre, CWT, etc)
providing TRX with AXP Data by Data Type to be utilized in the performance of
the Services.

e. “Data Type” means the specific type of data (e.g. GDS Pre-Trip, Agency
Post-Trip Back-Office, Credit Card, etc.) as further described in Exhibit A.

 

* CONFIDENTIAL TREATMENT REQUESTED

 

2



--------------------------------------------------------------------------------

CW222583

 

f. “Services” means those services described in Exhibit A, which may also be
referred to as the “TRAVELTRAX Services”.

g. “Software” means the software, if any, described on Exhibit A.

h. “Transaction” consists of any invoice detail line item including, but not
limited to, a PNR, service fee, debit memo, credit memo, unique financial
transaction, ticket exchange, or pre-paid item. See below for examples: *

 

2. PROVISION OF TRAVELTRAX SERVICES.

2.1 Services. AXP is engaging TRX to provide the TRAVELTRAX Services as detailed
herein to AXP’s Customers. This SOW to the Agreement provides the terms and
conditions under which each such Customer shall have access to and use of the
TRAVELTRAX Services. AXP shall be responsible for the actions of its Customers
with respect to the utilization of the TRAVELTRAX Services, and no AXP Customer
shall have access to and use of the TRAVELTRAX Services until such time as AXP
has terms and conditions in place with such Customer at least as protective as
those terms attached as Exhibit I.

2.2 Grant of Services Distribution Rights. TRX grants to AXP a non-exclusive
right to promote, market and resell the Services to AXP Customers subject to the
provisions of this SOW and the Agreement.

2.3 Rights to Updates. AXP shall be entitled to promote, market, and resell
updates and modifications made to the Services, if such updates or modifications
are made generally available to all clients of the Services.

2.4 Rights to New Functionality. If TRX introduces new functionality into the
Services, TRX may, in its sole discretion, offer such new functionality to all
its clients for an additional fee specified by TRX. AXP shall be under no
obligation to acquire such new functionality.

2.5 Right to Private Label the TRAVELTRAX Services. AXP shall have the right to
display the TRAVELTRAX Services on the Internet using AXP’s own trademarks,
trade names, and service marks (“Private Label”) so long as AXP: (i) follows all
guidelines as they may be set forth by TRX from time to time; and (ii) limits
access to the Private Label TRAVELTRAX Services to AXP itself and its Customers.
All TRX Marks may be removed except that the Private Labeled TRAVELTRAX Services
must include the “Powered by TRX” logo (to be provided to AXP by TRX) on the
Customer login and main screens.

 

* CONFIDENTIAL TREATMENT REQUESTED

 

3



--------------------------------------------------------------------------------

CW222583

 

2.6 Authorized Use of Services. AXP may use the Services to access the
TRAVELTRAX database that TRX has populated on its behalf only with AXP Data for
Transactions processed by AXP, AXP’s Affiliates, or Customer (collectively the
“TRAVELTRAX Data”), and only for travel booked by AXP, AXP’s Affiliates, or
Customer and only from the data sources authorized in writing in advance by TRX.

2.7 Authorized Uses of TRAVELTRAX Web Reporting. AXP and its Affiliates may use
TRAVELTRAX Web Reporting solely in connection with the TRAVELTRAX Data and
enable the personnel of AXP and its Affiliates to access and operate TRAVELTRAX
Web Reporting through an extended computer network (such as the Internet) and
through such access to generate reports, and enable the personnel of Customers
to which AXP provides services to access and operate TRAVELTRAX Web Reporting
through an extended computer network (such as the Internet) and through such
access to general reports pertaining to such Customer. AXP is solely responsible
for administering passwords and identifications and controlling the access of
TRAVELTRAX Web Reporting users to specific data records. AXP shall not provide
access to any end-user for which AXP has not assigned a user I.D.

2.8 Provision of Other Services. If TRX agrees to perform services that are not
described in Exhibit A, the parties will execute an amendment to this SOW or an
individual Task Order under this SOW, as applicable. Such amendment or task
order must be executed by authorized signatories of the parties prior to TRX
beginning any additional services.

2.9 Existing and Prospective TRX TRAVELTRAX Customers. AXP and TRX shall work
together in good faith to determine which AXP Customers shall be offered the
opportunity to utilize the TRAVELTRAX Services, and in the event that an AXP
prospect for such Services is an existing TRX TRAVELTRAX customer, such a
Customer will not be implemented on the TRAVELTRAX Services unless TRX and AXP
mutually agree to provides services to the Customer through this SOW.

2.10 Support Services. During the term of this SOW, TRX will provide the
following maintenance and support services to AXP in connection with the
TRAVELTRAX Services in accordance with the Service Level Agreement attached in
Exhibit B. AXP shall provide first level support to its Customers.

2.11 AXP Systems. AXP shall be solely responsible for procuring and maintaining
the necessary hardware and software for accessing and utilizing the Services.

2.12 Provision of AXP Data. As between Vendor and AXP, AXP is responsible for
the quality and accuracy of all AXP Data and other input provided to Vendor by
AXP or any party on AXP’s behalf. Vendor shall not be responsible or liable for
any delay resulting from any failure by AXP to comply with AXP’s
responsibilities under this Section. AXP assumes full responsibility for the
data provided, stored or transmitted by means of the Services, and the use of
such data, including the results obtained from such use.

 

  a. Internally Provided Data. If AXP is directly providing AXP Data to TRX
(“Internally Provided Data”), AXP must bear the expense of providing such data
to TRX.

 

  b.

Externally Provided Data. If AXP Data is provided by a third-party (a “Data
Provider”), Vendor and AXP will execute a mutually agreeable data protection
letter of agreement, and AXP will provide such letter to AXP’s named Data
Providers so that Vendor may receive the data necessary for AXP to use the
Services (“Externally Provided Data”). Additionally,

 

4



--------------------------------------------------------------------------------

CW222583

 

 

Vendor may provide AXP’s Data Providers with a TRAVELTRAX utility (Agency ETL)
to facilitate Vendor’s receipt of AXP’s Externally Provided Data. If AXP’s Data
Providers do not use the TRAVELTRAX utility or do not transmit the AXP Data in a
TRX-preferred file format, AXP will be billed at the Consulting Services hourly
rate stated in Exhibit C. Notwithstanding anything else in this Statement of
Work, AXP’s use of the Services is contingent upon Data Providers giving Vendor
access to AXP’s Externally Provided Data. AXP shall bear the expense of
providing such data to Vendor.

 

  c. AXP represents and warrants that provision and use of the AXP Data, whether
such data is Internally Provided Data or Externally Provided Data, shall not
violate the rights of any third-party.

2.13 Access by Authorized Users. AXP shall be solely responsible for ensuring
that access by all users are Authorized Users including, but not limited to
(a) ensuring that all persons to which AXP grants access have end user profiles
that comply with applicable security and confidentiality policies of AXP;
(b) issuing passwords to Authorized Users and ensuring the integrity and
security of the passwords after their issuance; and (c) implementing any changes
to Authorized Users’ profiles and access rights commensurate with such
Authorized Users’ level of authority to utilize the Services.

 

3. TERM AND TRANSITION ASSISTANCE.

3.1 Term: The term of this SOW No. 7 shall be from the Effective Date until
31 December 2012.

3.2 Transition Assistance: Upon termination of this Statement of Work for any
reason (except for non-payment by AXP), Vendor’s obligation to provide the
Services hereunder pursuant to the terms and prices set forth herein shall, upon
AXP’s request, continue for a period of up to * after termination (“Transition
Period”) and thereafter shall immediately cease. Irrespective of whether AXP
requests Services during the Transition Period, Vendor shall cooperate and
provide such assistance as is reasonably necessary to transfer the Services to
another vendor or to AXP, including prompt delivery to AXP of all Customer Data
and AXP Data in the standard format originally received by Vendor (such
assistance, “Transition Assistance”). Except (i) with respect to such AXP Data
delivery in the original format, or (ii) in the event of termination by AXP for
cause, Vendor shall be compensated for the Transition Assistance on a time and
materials basis at the hourly Consulting Services Fee listed in Exhibit D. After
the expiration of the Transition Period, Vendor shall, at AXP’s direction,
destroy or return to AXP all AXP’s Proprietary Information and AXP Intellectual
Property in Vendor’s possession. For clarity, this Section 4.0 shall supersede
Section 22.3 in the Agreement.

 

AMERICAN EXPRESS TRAVEL

RELATED SERVICES COMPANY, INC.

      TRX, Inc. By:  

/s/ John Fredell

    By:  

/s/ David D. Cathcart

Name:  

John Fredell

    Name:  

David D. Cathcart

 

(Type or print)

     

(Type or print)

Title:  

Purchasing Manager

    Title:  

CFO

Date:  

March 2, 2011

    Date:  

March 2, 2011

 

* CONFIDENTIAL TREATMENT REQUESTED

 

5



--------------------------------------------------------------------------------

CW222583

 

EXHIBIT A

to Statement of Work No. 7, Dated February 18, 2011

TRAVELTRAX SERVICES DESCRIPTION

TRX provides a Web-based, corporate travel data reporting tool to provide
comprehensive and timely reporting services (the “TRAVELTRAX Services”). The
TRAVELTRAX Services will be provided for each individual Customer and will
include only those services listed below.

Implementation Services:

The initial Implementation Services will be limited to those tasks outlined
below in this Exhibit A. Additional services, including but not limited to data
cleanse, enhancement, and forensics, may be requested pursuant to the execution
of a Task Order as described in Section 4.3 of the Agreement. Implementation
Services are subject to the Fees outlined in Exhibit D include the following
activities:

*

 

  •  

Implementation Kick-Off, including assessment of AXP’s top priorities for
Customer implementation.

 

  •  

Implementation Services includes * of training via WebEx. Additional WebEx
training is offered at the Consulting Services Fees described in Exhibit D plus
any actual travel and related expenses.

 

  •  

For each Customer authorized by AXP, TRX shall perform Implementation Services
#5-7 referenced above, and such Implementation Services shall subject to the
Fees outlined in Exhibit D.

 

  •  

AXP Responsibilities:

 

  •  

Attendance in weekly or bi-weekly meetings during implementation phase(s) of
roll out.

 

  •  

Serve as key contact and relationship manager with each Customer and each
respective Data Provider, as maximum utilization of TRAVELTRAX Services is
reliant upon TRX’s receipt of timely and accurate data from such Data Providers.

 

  •  

Responsible for the completeness, quality and accuracy of all AXP Data and other
input provided to TRX by AXP or any party providing data on AXP’s behalf.

Ongoing Reporting Services: Each Customer implemented as described above will
receive the Reporting Services on an ongoing basis subject to the Fees outlined
in Exhibit D. Such Reporting Services will be limited to the access of the
TRAVELTRAX Database that TRX has populated on AXP’s behalf with the TRAVELTRAX
Data and the use of the TRAVELTRAX Web Reporting to generate certain reports and
perform certain data enhancements as further described below.

 

* CONFIDENTIAL TREATMENT REQUESTED

 

6



--------------------------------------------------------------------------------

CW222583

 

 

  •  

Population of the TRAVELTRAX Database. Vendor shall import certain data feeds
containing TRAVELTRAX Data into the TRAVELTRAX Database. TRAVELTRAX Data shall
be categorized according to Data Type, and the importing and processing of such
TRAVELTRAX Data for each Customer shall be subject to the Transaction Fees
outlined in Exhibit D.

 

  •  

Reporting Packages. Vendor shall provide AXP with access to TRAVELTRAX Web
Reporting during the term of the SOW to generate the following collections of
reports (the “Report Packages”). The fees for such Reporting Packages are
included in the Transaction Fees outlined in Exhibit D.

*

From time to time, TRX may, in its sole discretion, increase or modify the type
and number of standard reports in each Reporting Package. AXP shall have access
to all standard reports offered under each Reporting Package listed above, and
in the event AXP requests TRX to customize a report, such customization will be
billed at the Consulting Services Fee referenced in Exhibit D.

 

  •  

Data Enhancements. Vendor shall provide AXP with access to the following
additional transaction processing services for enhanced reporting (the “Data
Enhancements”) as listed below subject to the Data Enhancement Transaction Fees
outlined in Exhibit D. During the term of the SOW, in the event AXP elects to
receive additional Data Enhancements offered by TRX, the scope and pricing of
such Data Enhancements will be documented in an amendment to this Statement of
Work and mutually agreed between the parties.

*

Optional Services:

*. Upon AXP’s written request, TRX will * in TRAVELTRAX, so that AXP’s Customers
will experience the same look and feel in using the TRAVELTRAX Services as they
have *. The look and feel of * under the Agreement. The parties will execute an
amendment to this SOW or an individual Task Order under this SOW, as applicable.
Such amendment or Task Order must be executed by authorized signatories of the
parties prior to TRX beginning any additional services.

 

* CONFIDENTIAL TREATMENT REQUESTED

 

7



--------------------------------------------------------------------------------

CW222583

 

EXHIBIT B

to Statement of Work No. 7, Dated February 18, 2011

SERVICE LEVEL AGREEMENT

This Exhibit B sets forth certain levels of service that TRX is required to meet
in performing the TRAVELTRAX Services during the Term (“Service Levels”). TRX
shall provide support to AXP, and AXP shall provide support directly to its
Customers, unless otherwise agreed by the parties.

1. ERROR DEFINITIONS AND RESPONSE TIMES.

a. A “Critical Problem” is an error resulting in AXP’s inability to use the
Services; an example is the inability to use the reporting website. TRX will
respond to and use reasonable efforts to correct reported Critical Problems
within *.

b. A “Major Problem” is an error that materially restricts AXP’s use of the
Services but does not render the Services completely unusable; examples include
the inability to use a function or feature, or a failure that requires ongoing
intervention to maintain productive use. TRX will respond to and use reasonable
efforts to correct Major Problems within * or less.

c. A “Minor Problem” is an error that does not materially restrict use of the
Services but causes reduced functioning of non-critical Service features. TRX
will respond to and use reasonable efforts to correct Minor Problems in * or
less.

2. PROCEDURES.

a. In the event AXP encounters an error, bug or malfunction in the Services,
AXP’s operational representative(s) shall promptly provide written notice to
TRX, describing the problem and indicating its severity.

b. TRX shall use reasonable efforts to verify the cause of the problem, and if
the error is due to any act or omission of TRX, TRX’s sole obligation shall be
to use reasonable efforts to correct the reported problem.

c. TRX will respond to each reported error in writing with an estimate of the
time necessary to resolve the error and will use reasonable efforts to correct
errors as promptly as possible.

d. TRX will advise AXP in writing upon implementation of error corrections.

e. With respect to a Critical Problem report that is not resolved in less than
*, TRX will: a) promptly assign a data analyst to investigate the error; b)
provide AXP with status updates every * until resolution; and c) use reasonable
efforts to provide a workaround or correction on an urgent, first priority
basis.

f. AXP shall provide TRX with all information which it may have which would aid
TRX in replicating and resolving any issues encountered with the Services, and
shall cooperate with TRX in resolving, correcting and/or addressing any errors
or issues encountered.

g. TRX shall provide reasonable telephone and electronic assistance, during
TRX’s normal support business hours, currently defined as *. Telephone support
is available at *, via a toll-free phone number in the US and Canada *, a
toll-free number in the UK and a toll number for all other regions. Voice-mail
is available for non-emergency calls. TRX support can be obtained by sending
e-mail to atltraveltraxsupport@trx.com or an alternate address that may be
supplied by TRX from time to time. In addition to phone and email support,
Frequently Asked Questions screens are available throughout the application.

3. ACKNOWLEDGEMENT. AXP acknowledges that some errors may not be within TRX’s
ability to control or fix. TRX shall use reasonable efforts to verify the cause
of the problem, and if the error is due to any act or omission of TRX, TRX’s
sole obligation shall be to use its reasonable efforts to correct the reported
problem. TRX shall have no obligation regarding any problem that is outside of
its control or otherwise not due to any act or omission of TRX.

 

* CONFIDENTIAL TREATMENT REQUESTED

 

8



--------------------------------------------------------------------------------

CW222583

 

4. SCHEDULED MAINTENANCE. From time to time, TRX shall designate certain time
periods (“Scheduled Maintenance Windows”) during which it may limit or suspend
the availability of the Services to perform necessary maintenance or upgrades.
In addition, TRX reserves the right to perform any required maintenance work
outside of the Scheduled Maintenance Window with prior notice to AXP. As of the
Effective Date of this Agreement, the regularly-scheduled maintenance windows
are * Eastern time, on Wednesdays, and on Saturdays * Eastern time.

5. ADDITIONAL SUPPORT.

a. Customization. Upon AXP’s request, and in TRX’s reasonable and sole
discretion, TRX shall use reasonable efforts to provide new or modified
functionality for AXP or AXP’s Customers. Prior to commencement of any such
customization, the parties will execute a Task Order containing development
specifications and cost estimates based on the then prevailing customization
fees. Customization of the Services may include, but is not limited to,
development of TRAVELTRAX reports, consultation regarding administration of the
Services, the addition, deletion or modification of Data Source Files and/or
Output Data Files, and changes related to Data Source Providers. No such
customization shall be considered AXP Developed Property under this Statement of
Work unless specifically identified as such in the Task Order.

b. TRAVELTRAX Support. AXP will not be invoiced for TRAVELTRAX Support when TRX
uses resources to perform routine procedures to monitor or maintain the Services
and the associated load and delivery processes, nor in the event that an error
is caused by an act or omission of TRX. AXP requests related to customization as
described in Section 5(a) above, custom Support Services (i.e. above and beyond
the Support that is included with the TRAVELTRAX Services), and support for any
problem that is outside of TRX’s control or otherwise not due to any act or
omission of TRX are excluded from the definition of TRAVELTRAX Support, and thus
will result in additional fees to AXP. TRAVELTRAX Support hours are listed at
www.traveltrax.com.

c. Service Level. TRX will maintain availability of the Services so as to meet
or exceed the following Service Levels:

 

Service Level

  

Description

  

Min Service Level

Operational Hours    Hours for which the Services are to be available for access
by Client.    * System Availability*    The percentage time that the Services is
in service and fully available for access and data input by Client.    *

 

* Calculated as follows: for a single month, the aggregate amount of actual
uptime expressed as a percentage of the scheduled uptime less excusable downtime
(for scheduled maintenance) for the TRAVELTRAX Services (i.e., System
Availability = Actual Uptime / (Scheduled Uptime – Excusable Downtime)).

 

* CONFIDENTIAL TREATMENT REQUESTED

 

9



--------------------------------------------------------------------------------

CW222583

 

EXHIBIT C

to Statement of Work No. 7, Dated February 18, 2011

VENDOR KEY PERSONNEL AND PROJECT MANAGERS

Not Applicable.

 

10



--------------------------------------------------------------------------------

CW222583

 

EXHIBIT D

to Statement of Work No. 7 Dated February     , 2011

FEES

TRAVELTRAX PRICING AND PAYMENT TERMS

Single Payer. TRX shall directly invoice AXP as the single payer of all fees
incurred hereunder, and AXP shall be responsible for payment to TRX of such
fees, including without limitation AXP Customers’ Transaction Fees. TRX shall
include with its invoices to AXP details of the invoiced fees reasonably
sufficient to enable it to allocate and/or invoice such fees to its Customers.

Fee Schedule. Each Customer’s pricing for TRAVELTRAX Services is determined by
the duration of the implementation, number and complexity of data feeds, the
number and type of Transactions processed by the TRAVELTRAX Services plus any
additional services requested by the Customer. The specific fees for AXP’s and
each Customer’s use of the Services is outlined in the Fee Schedule below.

*

Pricing does not include any travel or other reimbursable expenses. In
accordance with the Agreement, TRX will invoice AXP for all reasonable expenses
incurred in TRX’s performance under this Statement of Work at actual cost. Such
expenses include but are not limited to: travel, lodging, and other
miscellaneous expenses.

 

* CONFIDENTIAL TREATMENT REQUESTED

 

11



--------------------------------------------------------------------------------

CW222583

 

EXHIBIT E

to Statement of Work No. 7, Dated February 18, 2011

VENDOR THIRD PARTY PROVIDERS

No Third Party Providers are engaged for the Services of this SOW.

 

12



--------------------------------------------------------------------------------

CW222583

 

EXHIBIT H

to Statement of Work No. 7, Dated February 18, 2011

SERVICES/SYSTEMS ENCRYPTION INFORMATION SCHEDULE

Encryption Information

Identify each hardware and software component of each of the Services/Systems
(or any component thereof) having encryption capability by its respective
unbundled part number and level of encryption.

 

Services/Systems

Component(s)

  

Unbundled Part Number

  

Level of Encryption(e.g.

40 bit, 56 bit, 128 bit etc.)

  

Type (e.g. DES,

Blowfish, RC2, CAST

etc.)

*    N/A    *    * *    N/A    *    *

 

* CONFIDENTIAL TREATMENT REQUESTED

 

13



--------------------------------------------------------------------------------

CW222583

 

EXHIBIT I

to Statement of Work No. 7, Dated February 18, 2011

MINIMUM TERMS AND CONDITIONS FOR AXP AGREEMENTS WITH CUSTOMERS

In accordance with Section 2 of this SOW, AXP is required to execute an
agreement with its Customers governing the access to and use of the Services.
AXP’s agreements with its Customers for the Services shall contain the minimum
terms and conditions stated below (or terms conceptually similar). AXP may not
include any terms that are conceptually inconsistent with this Exhibit I, that
are less protective of TRX’s rights, or that otherwise render TRX’s performance
under this Agreement impossible. In the terms below, AXP is “Distributor”, TRX
is “Provider” and AXP’s Customer is identified as “Customer” for purposes of in
this Exhibit I only.

 

1. GRANT OF RIGHTS.

a. Right to Use. Upon Customer’s and Distributor’s execution of this agreement,
Distributor shall provide Customer with the data collection and normalization
services listed in this agreement (“Data Services”). This agreement is personal
to Customer.

b. Reservation of Rights. All rights not specifically granted Customer under
this agreement are expressly reserved to Distributor and/or its provider of Data
Services (“Provider”). Such Provider shall be, at all times, intended third
party beneficiaries to this Agreement. Upon prior written notice to Customer by
Distributor, Provider reserves the right, in its sole discretion, to modify,
discontinue, add, adapt, or otherwise change any design or specification of the
Data Services and/or policies, procedures, and requirements specified in or
related hereto. Customer acknowledges that Distributor shall provide Customer’s
data to its Provider for the purposes of providing the Data Services.

c. Restrictions. Customer acknowledges and warrants that it shall not itself,
and shall not allow any other party to, in any manner or form: (a) use Data
Services except as expressly provided for in this Agreement; (b) assign the
rights to use Data Services to another party, by operation of law or otherwise.
Any attempt to do so shall be void, and this Agreement shall automatically
terminate without notice concurrently therewith.

2. PROPRIETARY RIGHT PROTECTION. Distributor will be disclosing to Customer
certain confidential and trade secret information in tangible or intangible
form, including but not limited to information related to the Data Services,
documentation, all adaptations and modifications, all derivative works, and all
related information and materials, and all copies (“Proprietary Information”) of
Distributor or its Providers. The Proprietary Information has tangible value, is
the intellectual property of Distributor or its Providers, and is protected by
law, including without limitation United States copyright laws and international
treaties. The Proprietary Information is, and remains, Distributor’s or its
Providers’ sole and exclusive property. Distributor or its Provider would be
irreparably damaged if the Proprietary Information were disclosed without its
prior authorization. Therefore, Customer acknowledges and agrees that:
(a) Customer will maintain the Proprietary Information in the strictest
confidence and will use the Proprietary Information only for the performance of
Customer’s rights and obligations under this Agreement; and (b) other than as
expressly provided in this Agreement, it shall have no right to copy or
reproduce the Proprietary Information, in whole or in part, electronically or
otherwise, without the owner’s express prior written permission, and will return
any Proprietary Information (and any copies) upon termination of this Agreement.
Any breach of this Section 2 by Customer will result in immediate and
irreparable injury to Distributor or Provider, who shall be entitled to take
whatever action may be necessary, at law or in equity, to preserve the trade
secret, confidential, and proprietary nature of the Proprietary Information.

3. NO OBLIGATION TO CORRECT ERRORS. Distributor and its Provider shall use
reasonable efforts to verify the cause of any errors in the Data Services
reported by Customer, Distributor and Provider’s sole obligation shall be to use
reasonable efforts to correct the reported error.

4. WARRANTY DISCLAIMERS. DATA SERVICES ARE PROVIDED “AS IS” WITHOUT, AND
DISTRIBUTOR MAKES NO, AND HEREBY

DISCLAIMS ALL, WARRANTIES AND REPRESENTATIONS, WHETHER ORAL OR WRITTEN, OR
EXPRESS, IMPLIED, OR STATUTORY, WITH RESPECT TO THE USE, MISUSE, OR INABILITY TO
USE THE DATA SERVICES OR ANY OTHER PRODUCTS OR SERVICES PROVIDED HEREUNDER,
THEIR QUALITY OR RELIABILITY, OR THEIR MERCHANTABILITY, TITLE, NONINFRINGEMENT
OF THIRD PARTY RIGHTS, OR FITNESS FOR A PARTICULAR PURPOSE.

5. LIABILITY; REMEDY LIMITATIONS. IN NO EVENT SHALL ANY OF DISTRIBUTOR’S
PROVIDERS, OR ANY OF ITS OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES,
REPRESENTATIVES, OR OTHER RELATED PARTIES, BE LIABLE TO CUSTOMER FOR DAMAGES OF
ANY KIND OR NATURE OR IN ANY MANNER WHATSOEVER, REGARDLESS OF THE CAUSE OF
ACTION, WHETHER IN CONTRACT, NEGLIGENCE, STRICT OR PRODUCTS LIABILITY, TORT, OR
OTHERWISE, AND REGARDLESS OF THE FORM OF DAMAGES, WHETHER DIRECT, INDIRECT,
INCIDENTAL, SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES, PROCUREMENT
COSTS OF SUBSTITUTE PRODUCTS, OR LOST PROFITS, SAVINGS, OR GOODWILL, REGARDING
THIS AGREEMENT OR RESULTING FROM OR IN CONNECTION WITH DISTRIBUTOR’S PERFORMANCE
HEREUNDER OR THE USE, MISUSE, OR INABILITY TO USE APPLICATION SERVICES OR OTHER
PRODUCTS OR SERVICES, EVEN IF DISTRIBUTOR OR ANY OF ITS PROVIDERS HAS BEEN
NOTIFIED OF THE POSSIBILITY THEREOF. CUSTOMER AGREES TO LOOK SOLELY TO
DISTRIBUTOR FOR ITS REMEDIES UNDER THIS AGREEMENT, AND THAT THE LIABILITY
LIMITATIONS SET FORTH IN THIS SECTION SHALL SURVIVE TERMINATION OF ITS
RELATIONSHIP WITH DISTRIBUTOR AND CONTINUE IN FULL FORCE AND EFFECT DESPITE ANY
FAILURE OF AN EXCLUSIVE REMEDY.

6. TERMINATION.

a. Distributor/Customer Contract. Distributor may terminate this Agreement and
all rights to use Data Services and possess any related information or material
immediately upon Customer’s failure to comply with any material provision of
this Agreement. Upon termination of this Agreement, Customer agrees to return to
Distributor all materials in any form related to the Proprietary Information,
specifically including documentation and all copies thereof; and acknowledges
and agrees that its obligations under any provisions which by their content and
context are intended to survive termination, including without limitation
provisions regarding the protection and security of the Proprietary Information,
shall so survive.

b. Distributor/Provider Contract. In the event of termination of the contract
between Distributor and Provider that authorizes Distributor to provide the Data
Services, Customer agrees that Provider shall continue to process Customer’s
transactions for a reasonable time (not to exceed thirty (30) days), or until
such time as: (1) Customer enters into an agreement with another Data Services
distributor; (2) contracts directly with the Provider for the provision of Data
Services; (3) or provides notice to Provider of its desire to no longer utilize
the Data Services.

 

 

14